Order granting plaintiff’s motion to strike out defendant’s answer as sham and frivolous, and for judgment on the complaint, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the answer is neither sham nor frivolous. Whether the contract between the parties contained the phrase in question, and its true meaning and purpose, cannot be determined upon affidavit, but only after a trial of the issue thus raised. Kelly, P. J., Jayeox, Maiming, Young and Kapper, JJ., concur.